Opinion by
Walker, J.
In view of stipulation of counsel and from an examination of the illustration attached thereto it appears that the articles, in question consist of a hand gear ship’s wheel mounted on a binnacle stand, and that it is obvious that the addition of a glass top makes the articles suitable for use as tables, but that no glass tops were imported with them. The court was satisfied that the articles are partly finished tables rather than parts of tables and therefore fall within the provision of the trade agreement, and that the greater part by far of the table to be finished is incorporated in each of the imported articles, namely, the binnacle stand and the wheel, and the only part lacking is the glass top. The claim at 25 percent under paragraph 412 and T. D. 49753 was therefore sustained.